Name: Commission Decision of 17 December 2009 on minimum requirements for the data to be entered in the national electronic register of road transport undertakings (notified under document C(2009) 9959) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  transport policy;  organisation of transport;  executive power and public service;  communications;  labour market
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 339/36 COMMISSION DECISION of 17 December 2009 on minimum requirements for the data to be entered in the national electronic register of road transport undertakings (notified under document C(2009) 9959) (Text with EEA relevance) (2009/992/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1071/2009 of the European Parliament and of the Council of 21 October 2009 establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator and repealing Council Directive 96/26/EC (1), and in particular Article 16 thereof, Whereas: (1) Article 16(1) of Regulation (EC) No 1071/2009 requires that each Member State keeps a national electronic register of road transport undertakings which have been authorised by a competent authority designated by it to engage in the occupation of road transport operator. The national electronic registers should include at least the elements set out in Article 16(2) of the Regulation. Additional elements such as the date and place of birth of natural persons have also to be included in order to ensure correct identification of the individuals concerned. (2) Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (2) and Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services (3) also require certain data to be entered in these national electronic registers. (3) The provisions on personal data protection, as laid down in particular by Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4), apply to the processing of any personal data pursuant to Regulation (EC) No 1071/2009. (4) In order to facilitate the interconnection of the national electronic registers as required by Article 16(5) of the Regulation (EC) No 1071/2009, the Commission has to adopt according to Article 16(1) of this Regulation a decision on minimum requirements for the data to be entered in the national electronic register, HAS ADOPTED THIS DECISION: Article 1 The minimum requirements for the data to be entered in the national electronic registers established by Member States in accordance with Article 16(1) of Regulation (EC) No 1071/2009 shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 300, 14.11.2009, p. 51. (2) OJ L 300, 14.11.2009, p. 72. (3) OJ L 300, 14.11.2009, p. 88. (4) OJ L 281, 23.11.1995, p. 31. ANNEX Data category Data item Additional description of data field Length Transport undertaking Name Free text alpha-numeric field 1-100 Legal form Free text alpha-numeric field 1-50 Address Address Free text alpha-numeric field 1-150 Postal code Free text alpha-numeric field 1-10 City Free text alpha-numeric field 1-50 Country code Selected from two letter code ISO 3166-1 alpha 2 2 Authorisation Type Declaration of:  Community licence for passenger transport  National licence for passenger transport or:  Community licence for goods transport  National licence for goods transport 1-50 Serial number of Community licence Free text alpha-numeric field 1-20 Start date of Community licence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Expiry date of Community licence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Number of vehicles covered Free text numeric field 1-4 Vehicle registration number (1) Free text alpha-numeric field 1-15 Authorisation status Declaration of  Active  Suspended  Withdrawn  Expired  Lost/stolen  Annulled  Returned 1-20 Date of withdrawal of the Community licence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Date of suspension of the Community licence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Expiry date of suspension of the Community licence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Reason for suspension or withdrawal of the Community licence Declaration of:  No effective and stable establishment  No appropriate financial standing  No requisite professional competence  Not of good repute  Other 1-100 Serial number of certified true copy of Community licence Free text alpha-numeric field 1-20 Date of withdrawal of certified true copy Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Expiry date of withdrawal of certified copy Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Legal representative of the undertaking (where appropriate) (2) First given name Free text alpha-numeric field 1-100 Family name(s) Free text alpha-numeric field 1-100 Date of birth Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Place of birth Free alpha text 1-50 Transport Manager First given name Free text alpha-numeric field 1-100 Family name(s) Free text alpha-numeric field 1-100 Date of birth Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Place of birth Free alpha text 1-50 Number of certificate of professional competence Free text alpha-numeric field 1-20 Date of issue of the certificate of professional competence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Country of issue of the certificate of professional competence Selected from two letter code ISO 3166-1 alpha 2 2 Serious infringement Category Alpha-numeric field using coded values Type Alpha-numeric field using coded values Date of infringement Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Date of check where infringement has been ascertained Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Member State in which infringement was ascertained Selected from two letter code ISO 3166-1 alpha 2 2 Reason why loss of good repute is a disproportionate response (3) Free text alpha-numeric field 1-500 Unfit Person First given name Free text alpha-numeric field 1-100 Family name(s) Free text alpha-numeric field 1-100 Date of birth Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Place of birth Free alpha text 1-50 Number of certificate of professional competence Free text alpha-numeric field 1-20 Date of issue of the certificate of professional competence Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 Country of issue of the certificate of professional competence Selected from two letter code ISO 3166-1 alpha 2 2 Reason for declaration of unfitness Declaration of either:  Infringement of national rules  Infringement of Community rules 1-100 Current rehabilitation measure Declaration of either:  Repeat training  Additional training  Relicensing  Additional conditions on licence  Other 1-100 Start date of declaration of unfitness Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 End date of declaration of unfitness Numeric data entry in ISO 8601 format (YYYY-MM-DD) 10 (1) It is not mandatory to register the data related to vehicle registration numbers. (2) See Article 16(2)(c) of the Regulation (EC) No 1071/2009. (3) No personal data other than necessary data relating to the Transport Manager shall be included in this field.